Case 15-40763-JDP        Doc 894     Filed 08/23/19 Entered 08/23/19 10:07:44            Desc Main
                                    Document      Page 1 of 2



 Jim Spinner, Esquire
 SPINNER, WOOD & SMITH
 1335 East Center - P.O. Box 6009
 Pocatello, Idaho 83205-6009
 Telephone: (208) 232-4471
 FAX: (208) 232-1808
 Email: spinjim@cablone.net
 ISB No. 3417

 Attorneys for R. Sam Hopkins, Trustee

                           UNITED STATES BANKRUPTCY COURT

                                      DISTRICT OF IDAHO

 In the Matter of:                                 )    Case No. 15-40763-JDP
                                                   )    Chapter 7
 RALPH D. ISOM, and                                )
 PAULA ISOM, and                                   )
 I & S FARMS, a general partnership,               )
                                                   )
        Debtors.                                   )
                                                   )

       RESPONSE AND OBJECTION TO MOTION TO STAY PENDING APPEAL

        COMES NOW, the Chapter 7 Trustee, R. Sam Hopkins, by and through his attorney, Jim

 Spinner, Esquire, and hereby responds and objects to the Motion to Stay Pending Appeal (docket

 #872) filed by the above named Debtors. Said objection is brought upon the grounds that a stay

 pending the appeal is not appropriate on this matter. The Trustee’s response and objection is

 more fully set out in a memorandum to be filed with the Court, in response to the initial

 memorandum filed by the Debtors (docket #873 ), and the supplemental memorandum filed by

 the Debtors on August 21, 2019 (docket #888).

         The Trustee requests the Court deny the motion.




 RESPONSE AND OBJECTION TO MOTION TO STAY PENDING APPEAL - PAGE 1
Case 15-40763-JDP        Doc 894    Filed 08/23/19 Entered 08/23/19 10:07:44              Desc Main
                                   Document      Page 2 of 2



        DATED this 23rd day of August, 2019.

                                                     SPINNER, WOOD & SMITH
                                                     Attorneys for R. Sam Hopkins, Trustee



                                               By: /s/
                                                             Jim Spinner

                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY on August 23, 2019, I served a true and correct copy of the
 foregoing document as follows:

        U.S. Trustee                                         [ ]    U.S. Mail, postage prepaid
                                                             [ ]    Hand Delivery
        ustp.region18.bs.ecf@usdoj.gov                       [x]    ECF Notice
                                                             [ ]    Facsimile

        Brent T. Robinson                                    [ ]    U.S. Mail, postage prepaid
                                                             [ ]    Hand Delivery
        btr@idlawfirm.com                                    [x]    ECF Notice
                                                             [ ]    Facsimile

        Robert J. Maynes                                     [ ]    U.S. Mail, postage prepaid
                                                             [ ]    Hand Delivery
        maynes@maynestaggart.com                             [x]    ECF Notice
                                                             [ ]    Facsimile

        Ralph Dean Isom                                      [x]    U.S. Mail, postage prepaid
        5584 West 33rd North                                 [ ]    Hand Delivery
        Idaho Falls, ID 83402-5312                           [ ]    ECF Notice
                                                             [ ]    Facsimile

        Paula Isom                                           [x]    U.S. Mail, postage prepaid
        10199 West Smoke Ranch Drive, Apt. 108               [ ]    Hand Delivery
        Boise, ID 83709                                      [ ]    ECF Notice
                                                             [ ]    Facsimile



                                                  By: /s/
                                                       Jim Spinner


 RESPONSE AND OBJECTION TO MOTION TO STAY PENDING APPEAL - PAGE 2
